                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISIO

BETTY DAFOE,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:17-cv-00422

C.R. BARD, INC., et al.,

                           Defendants.


                     MEMORANDUM OPINION AND ORDER
                         AND SHOW CAUSE ORDER

      Pending is Defendant C.R. Bard, Inc.’s Motion to Dismiss with Prejudice or, in

the Alternative, Motion for an Order to Show Cause for Failure to Serve a Plaintiff

Fact Sheet, filed September 10, 2018. (ECF No. 21). Defendant C.R. Bard, Inc.

(“Bard”) seeks an order dismissing the case with prejudice for plaintiff’s failure to

serve a Plaintiff Fact Sheet (“PFS”), or, in the alternative, to enter an order requiring

plaintiff to show cause why the case should not be dismissed for failure to serve a

PFS. Plaintiff has not responded to the motion.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that Bard should be dismissed without

prejudice from this case for plaintiff’s failure to serve PFS in compliance with the

court’s previous pretrial order.
      Therefore, the court ORDERS that the motion to dismiss (ECF No. 21) is

GRANTED in part to the extent Bard seeks dismissal, but DENIED as to the

remainder of the relief sought including that the case be dismissed with prejudice

and that a show cause order be entered as to Bard. The court ORDERS that Bard is

dismissed without prejudice.

      One unserved defendant, Sofradim Production SAS, remains. Pursuant to Rule

4(m) of the Federal Rules of Civil Procedure, the court ORDERS that plaintiff show

cause on or before February 4, 2020, why the remaining defendant, Sofradim

Production SAS, should not be dismissed without prejudice. Prior to the above

deadline, plaintiff may move to dismiss the remaining defendants and close the case,

thereby relieving her of the obligation to show cause.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER: January 21, 2020




                                          2
